                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


DENARD C. TRAPP,
                                      Civil No. 17-3951 (RMB/AMD)
     Plaintiff,
                                      OPINION
             v.

STATE OF NEW JERSEY, et al.,

     Defendants.



RENÉE MARIE BUMB, United States District Judge:

     This matter comes before the Court, sua sponte, upon its

review of pro se Plaintiff Denard C. Trapp’s Amended Complaint,

filed February 22, 2018 [Dkt. No. 19], which named U.S. District

Judge Peter G. Sheridan as a defendant.    For the reasons set

forth herein, Plaintiff’s claims against Judge Sheridan shall be

DISMISSED.    In accordance with Local Civil Rule 40.1(h), this

Court will also notify the Chief Judge of this decision with a

recommendation that the case be reassigned to Judge Sheridan.



I.   BACKGROUND & PROCEDURAL HISTORY

     Pro se Plaintiff commenced this by filing his initial

Complain on July 18, 2018 [Dkt. No. 1], alleging Constitutional

Due Process violations by the State of New Jersey, Municipal

Court Judge Susan Clark, and Municipal Prosecutor Sean Kean, in
relation to his arrest in the Tinton Falls Municipal Court on

May 23, 2017.   On February 22, 2018, Plaintiff filed an Amended

Complaint, naming additional defendants, including Judge

Sheridan.

     Having named Judge Sheridan as a defendant, Plaintiff filed

a Motion to Disqualify Judge Sheridan from presiding over this

matter on April 25, 2018 [Dkt. No. 22].    On May 10, 2018, Judge

Sheridan granted Plaintiff’s Motion to Disqualify due to his

status as a named defendant [Dkt. No. 25].   The case was

subsequently reassigned to this Court [Dkt. No. 26].

     On July 18, 2018, the U.S. Attorney's Office filed a letter

[Dkt. No. 30] notifying the Court that Plaintiff had failed to

properly serve a copy of the Amended Complaint upon Judge

Sheridan within 90 days after the Amended Complaint was filed,

as required by Fed. R. Civ. P. 4(i) and 4(m).

     On November 20, 2018, this Court ordered Plaintiff to show

cause within 10 days as to why he failed to serve his Amended

Complaint and why his claims against Judge Sheridan should not

be dismissed.   Although the Clerk of the Court mailed a copy of

that Order to Plaintiff’s last known address, the mail was

returned as undeliverable [Dkt. No. 32].   Almost 6 months have

passed since this Court’s Order to Show Cause, yet Plaintiff has

neither filed a response nor updated his mailing address (as

required by Local Civil Rule 10.1(a)).
II.   DISCUSSION

      On this Court’s sua sponte review of Plaintiff’s Amended

Complaint, the Court finds that Plaintiff’s claims against Judge

Sheridan must be dismissed.   First, Plaintiff has failed to

serve his Amended Complaint upon Judge Sheridan within 90 days

of filing.   Second, Plaintiff’s claims against Judge Sheridan

are patently frivolous and barred by the doctrine of judicial

immunity.

      A. Failure to Serve Amended Complaint

      Under Fed. R. Civ. P. 4(m), if a defendant is not served

within 90 days after the complaint is filed, the Court must

dismiss the action without prejudice against that defendant or

order that service be made within a specified time.

      Over a year has passed since Plaintiff filed his Amended

Complaint and almost 6 months have passed since this Court

ordered Plaintiff to show cause why he had not served the

Amended Complaint.   Despite ample time and opportunity to

effectuate service, Plaintiff has failed to do so.    The U.S.

Attorney’s Office filed a letter on the docket specifically

offering to accept service on behalf of Judge Sheridan, so

Plaintiff cannot claim that he did not know where to serve the

Amended Complaint.
     B. Doctrine of Judicial Immunity

     Under Local Civil Rule 40.1(h), if a case is reassigned to

another judge as a result of the originally assigned judge being

named as a defendant in that matter, “the newly assigned Judge

shall promptly determine whether the suit against the Judge is

patently frivolous or judicial immunity applies.”   In this case,

even if Plaintiff had effectuated service upon Judge Sheridan,

his claims would be barred under the doctrine of judicial

immunity.

     Under the doctrine of judicial immunity, “[a] judicial

officer in the performance of his duties has absolute immunity

from suit and will not be liable for his judicial acts.”

Capogrosso v. The Supreme Court of New Jersey, 588 F.3d 180, 184

(3d Cir. 2009)(quoting Azubuko v. Royal, 443 F.3d 302, 303 (3d

Cir.2006)).   “Judicial immunity is an immunity from suit, not

just from ultimate assessment of damages.” Mireless v. Waco, 502

U.S. 9, 11 (1991).   “A judge will not be deprived of immunity

because the action he took was in error, was done maliciously,

or was in excess of his authority; rather, he will be subject to

liability only when he has acted ‘in the clear absence of all

jurisdiction.’” Azubuko, 443 F.3d at 303 (quoting Stump v.

Sparkman, 435 U.S. 349, 356–57, 98 S.Ct. 1099, 55 L.Ed.2d 331

(1978)).
       Plaintiff’s Amended Complaint, construed liberally, seems

 to allege that Judge Sheridan has violated his constitutional

 rights through various decisions that adversely impacted

 Plaintiff.   Specifically, Plaintiff cites Judge Sheridan’s

 decisions in another matter, Lincoln et al v. Wells Fargo Bank,

 N.A., et al, Case No. 13-5764 (D.N.J., filed Sept. 26, 2013), as

 support for his allegation that Judge Sheridan is biased and

 “has a long history of violating my family and my rights or just

 breaking the DAMN LAW [sic].” See Am. Compl. at 4.

       To the extent Plaintiff’s claims are based upon Judge

 Sheridan’s actions in deciding previous cases that impacted

 Plaintiff, these claims are clearly barred by judicial immunity.

 See Copeland v. U.S. Dep't of Justice, 675 F. App'x 166, 173 (3d

 Cir. 2017)(holding that a judge’s actions “in deciding

 [plaintiff’s] previous cases falls squarely within the bounds of

 judicial immunity”).   Thus, in accordance with L. Civ. R.

 40.1(h), this Court “shall promptly notify the Chief Judge upon

 the issuance of an order dismissing the defendant Judge.     The

 Chief Judge shall thereafter, if appropriate, reassign the civil

 action to the originally assigned Judge.”


III.   CONCLUSION

       For the aforementioned reasons, this Court finds that

 Plaintiff’s claims against Judge Sheridan must be dismissed.       In
addition to Plaintiff’s failure to serve the Amended Complaint,

Plaintiff’s claims against Judge Sheridan are both patently

frivolous and barred by judicial immunity.   Accordingly,

Plaintiff’s claims against Judge Sheridan will be DISMISSED.

Additionally, this Court shall promptly notify the Chief Judge

of this decision and recommend that Judge Sheridan be reassigned

to this matter.   An appropriate Order shall issue on this date.



DATED: May 10, 2019

                               s/Renée Marie Bumb
                               RENÉE MARIE BUMB
                               UNITED STATES DISTRICT JUDGE
